DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the reference material.”  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this refers to the reference electrode or some other reference material.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/151952 A1 to Feldman et al. (“Feldman”).
As to claim 1, Feldman discloses a disposable biosensor comprising: 
a sensing surface having at least a working electrode portion and a reference electrode portion (see [0046]); 
a first reagent disposed on the working electrode portion containing a NAD(P)-dependent dehydrogenase, NAD(P)+, diaphorase, and an oxidized form of a redox mediator forming a working electrode (see claims 1, 19, 29-31, and 39; see also [0004]); and 
a reference electrode material disposed on the reference electrode portion forming a reference electrode (see [0038]).  
As to claim 2, Feldman further discloses wherein the sensing surface further includes a blank electrode portion and a second reagent containing NAD(P)+, diaphorase, an oxidized form of a redox mediator and no dehydrogenase disposed on the blank electrode portion forming the blank electrode (see [0038] – counter electrode).  
As to claim 3, Feldman further discloses wherein the reference material is one of Ag- AgCI or a reference matrix containing at least a chemically oxidizing reagent selected from the group consisting of a reduced form of a redox mediator, an oxidized form of a redox mediator and a mixture of a reduced form and an oxidized form of a redox mediator (see [0045] and US 6,175,752 B1 for Ag-AgCl ref electrode, incorporated by reference).  
As to claim 4, Feldman further discloses wherein the NAD(P)-dependent dehydrogenase is one of alcohol dehydrogenase, glutamate dehydrogenase, 36glucose dehydrogenase, lactate dehydrogenase, cholesterol dehydrogenase, D-3-hydroxybutyrate dehydrogenase, glycerol dehydrogenase, malate dehydrogenase, and leucine dehydrogenase (see [0004]).  
As to claim 5, Feldman further discloses wherein the oxidized form of the redox mediator includes metal compounds or organic redox compounds (see [0025]).  
As to claim 6, Feldman further discloses wherein the oxidized form of the redox mediator includes at least one of potassium ferricyanide, sodium ferricyanide, ferrocene and its derivatives, ruthenium compounds such as hexaamineruthenium(ll) chloride and its derivatives, osmium complexes, 1,10- phenanthroline-5,6-dione, meldola's blue, Tetrathiafulvalene 7,7,8,8- tetracyanoquinodimethane, hydroquinone, dichlorophenoliondophenol, p- benzoquinone, o-phenylenediamine, and 3,4- dihydroxybenzaldehyde (see [0025]).  
As to claim 15, Feldman discloses a method of making a disposable biosensor based on NADP-dependent dehydrogenase and diaphorase, the method comprising: 
providing a sensing surface having at least a working electrode portion and a reference electrode portion (see [0046]); 
disposing a first reagent on the working electrode portion, the first reagent containing a NAD(P)-dependent dehydrogenase, NADP+, diaphorase, and an oxidized form of a redox mediator and drying the first reagent forming a first electrode matrix creating a working electrode (see claims 48-67); 
disposing a reference electrode material on the reference electrode portion forming a reference electrode wherein the reference electrode material is one of Ag-AgCl (see [0045] and US 6,175,752 B1 for Ag-AgCl ref electrode, incorporated by reference) or a reference electrode reagent containing at least a chemically oxidizing reagent selected from the group consisting of a reduced form of a redox mediator, an oxidized form of a redox mediator and a mixture of a reduced form and an oxidized form of a redox mediator and drying the reference electrode reagent forming a reference electrode matrix.  
As to claim 16, Feldman further discloses forming the first reagent comprising: adding together a predefined amount of the NAD(P)-dependent dehydrogenase, a predefined amount of NADP+, a predefined amount of diaphorase, and a predefined amount of an oxidized form of a redox mediator together in a predefined amount of water.  
As to claim 17, Feldman further discloses measuring 0.1 grams to 0.5 grams of the NAD(P)-dependent dehydrogenase; measuring 0.02 grams to 0.1 grams of the NAD(P)+; measuring 0.02 grams to 0.5 grams of the diaphorase; measuring 0.1 grams to 0.5 grams of the oxidized form of a redox mediator; and adding the NAD(P)-dependent dehydrogenase, the NAD(P)+, the diaphorase, and the redox mediator to 10 milliliters of water (see [0019]-[0023] and [0065]-[0067]).  
As to claim 18, Feldman further discloses measuring 0.2 grams to 0.4 grams of the NAD(P)-dependent dehydrogenase; measuring 0.05 grams of the NAD(P)+; measuring 0.05 grams to 0.2 grams of the diaphorase; measuring 0.3 grams of the oxidized form of a redox mediator; and adding the NAD(P)-dependent dehydrogenase, the NAD(P)+, the diaphorase, and the redox mediator to 10 milliliters of water (see [0019]-[0023] and [0065]-[0067]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of US 2010/0270175 A1 to Pei et al. (“Pei”).
	As to claims 7-10, Feldman does not appear to disclose wherein the first reagent further includes a polymer, a surfactant and a buffer, wherein the first reagent further includes a bulking reagent; wherein the second reagent further includes a polymer, a surfactant and a buffer, wherein the second reagent further includes a bulking reagent.
However, in a similar invention, Pei discloses wherein the first reagent further includes a polymer, a surfactant and a buffer, wherein the first reagent further includes a bulking reagent; wherein the second reagent further includes a polymer, a surfactant and a buffer, wherein the second reagent further includes a bulking reagent (see [0085]-[0093]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor having the claimed electrodes as disclosed by Feldman with the polymer, surfactant, buffer and bulking reagent in order to achieve the predictable result of optimizing sensor performance.
As to claims 11-14, Feldman fails to disclose the claimed subject matter. 
However, Pei discloses 
a base layer (see Fig 2, element 20) made of an electrically-insulating material with at least two electrical circuits delineated thereon, each of the at least two electrical circuits extending longitudinally along the base layer, wherein each of the at least two circuits has an electrically-conductive contact pad formed at each of a base layer proximal end portion and a base layer distal end portion with an electrically-conductive trace electrically coupling the electrically-conductive contact pad at the base layer proximal end portion with the corresponding electrically-conductive pad at the base layer distal end portion wherein one electrically-conductive pad at the base layer distal end portion forms the working electrode and the other of the electrically-conductive pad at the base layer distal end portion forms the reference electrode (see [0063]-[0066]); 
a channel forming layer (see Fig 2, element 40) made of an electrically-insulating material disposed on the base layer, the channel forming layer having a slot that extends from a channel layer distal end a predefined distance sufficient to expose each electrically-conductive pad at the base layer distal end portion, the channel forming layer having a shorter length than the length of the base layer so 38that each electrically-conductive pad at the base proximal end portion is exposed (see [0063]);  and 
a cover layer (see Fig 2, element 50) made of an electrically-insulating material disposed over the channel forming layer creating a sample chamber with the slot of the channel forming layer, the cover layer having a vent opening (see Fig 2, element 52) spaced from a cover layer distal end wherein the vent opening at least partially communicates with the sample chamber, a reagent holding layer (see Fig 2, element 30) between the base layer and the channel forming layer, the reagent holding layer having at least two through openings (see Fig 2, element 32, 34, 36) at a reagent holding layer distal end wherein one of the at least two through openings coincides with the working electrode and the other of the at least two through openings coincides with the reference electrode wherein the base layer has a third electrical circuit extending longitudinally along the base layer wherein the third electrical circuit has an electrically-conductive contact pad formed at each of the base layer proximal end portion and the base layer distal end portion with an electrically-conductive trace electrically coupling the electrically-conductive contact pad at the base layer proximal end portion with the corresponding electrically-conductive pad at the base layer distal end portion forming the blank 39electrode wherein the blank electrode is within the slot of the channel forming layer (see [0066]), wherein the reagent holding layer has a third through opening wherein the third through opening coincides with blank electrode (see [0066]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor of Feldman with the layers, circuits and openings of Pei in order to achieve the predictable result of a compact sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791